Matter of Parcalaboiu (2019 NY Slip Op 00880)





Matter of Parcalaboiu


2019 NY Slip Op 00880


Decided on February 6, 2019


Appellate Division, Second Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 6, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2018-12059

[*1]In the Matter of Andreea Dumitru Parcalaboiu, admitted as Andreea Laura Dumitru Parcalaboiu, an attorney and counselor-at-law. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Andreea Dumitru Parcalaboiu, respondent. (Attorney Registration No. 4853735)

MOTION by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), based upon her conviction of a felony. Application by the respondent to stay these proceedings until she has been sentenced. The respondent was admitted to the Bar at a term of the Appellate Division in the Second Judicial Department on September 15, 2010, under the name Andreea Laura Dumitru Parcalaboiu.

Diana Maxfield Kearse, Brooklyn, NY (Sasha N. Holguin of counsel), for petitioner.
Andreea Dumitru Parcalaboiu, Sunnyside, NY, respondent pro se.


PER CURIAM


OPINION & ORDER
.On May 31, 2018, the respondent pleaded guilty before the Honorable Peter A. Lynch, Justice of the County Court, Albany County, to Criminal Tax Fraud in the third degree, in violation of Tax Law § 1804, a class D felony.
The Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts now moves to strike the respondent's name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90(4)(b) based upon her felony conviction.
In an affirmation sworn to on October 19, 2018, the respondent admits that she entered a plea to criminal tax fraud in the third degree, in violation of Tax Law § 1804, a class D felony. However, she contends that her guilty plea was entered with the understanding that should it be determined at sentencing that she has complied with certain conditions, she would be allowed to withdraw her felony plea and enter a plea of guilty to a misdemeanor violation of the Tax Law. In view thereof, she requests the Court to stay these proceedings until she has been sentenced.
Pursuant to Judiciary Law § 90(4)(a), the respondent was automatically disbarred and ceased to be an attorney upon her conviction of a felony.
Accordingly, the motion to strike the respondent's name from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b), is granted to reflect the respondent's automatic disbarment as of May 31, 2018, and her application to stay the proceedings is denied as academic.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ORDERED that the Grievance Committee's motion is granted, and the respondent's application is denied as academic; and it is further,
ORDERED that pursuant to Judiciary Law § 90(4)(a), the respondent, Andreea Dumitru Parcalaboiu, admitted as Andreea Laura Dumitru Parcalaboiu, is disbarred, effective May 31, 2018, and her name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90(4)(b); and it is further,
ORDERED that the respondent, Andreea Dumitru Parcalaboiu, admitted as Andreea Laura Dumitru Parcalaboiu, shall comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Andreea Dumitru Parcalaboiu, admitted as Andreea Laura Dumitru Parcalaboiu, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Andreea Dumitru Parcalaboiu, admitted as Andreea Laura Dumitru Parcalaboiu, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court